

115 HR 4466 IH: WMATA Flexible Funding and Safety Improvement Act
U.S. House of Representatives
2017-11-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4466IN THE HOUSE OF REPRESENTATIVESNovember 28, 2017Mr. Brown of Maryland (for himself and Mr. Raskin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide funding flexibility to the Washington Metropolitan Area Transit Authority, to grant
			 authority to amend the Washington Metropolitan Area Transit Authority
			 Compact, and for other purposes.
	
 1.Short titleThis Act may be cited as the WMATA Flexible Funding and Safety Improvement Act. IOperating Assistance 101.Federal operating assistanceSection 5307 of title 49, United States Code, is amended by adding at the end the following:
				
 (i)Special ruleThe Secretary may make grants under this section to finance the operating cost of equipment and facilities for use in an urbanized area with a population of not fewer than 200,000 individuals, as determined by the Bureau of the Census, for a public transportation system that—
 (1)operates as an interstate compact agency by the terms of its enabling legislation; and (2)is an agency and instrumentality of 3 signatories, which have enacted legislation—
 (A)to provide a dedicated source of revenue to finance the operating costs of equipment and facilities for use in public transportation; and
 (B)that results in the collection of local and State funds that cover at least 50 percent of such operating costs..
			IIWashington Metropolitan Area Transit Authority Compact
 201.DefinitionsIn this title, the following definitions apply: (1)CompactThe term Compact means title III of the Washington Metropolitan Area Transit Regulation Compact, known as the Washington Metropolitan Area Transit Authority Compact, consented to by Congress under Public Law 89–774 (80 Stat. 1324 et seq.).
 (2)Deadhead milesThe term deadhead miles means the movement of a transit vehicle without passengers aboard, which often occurs to and from a garage or to and from 1 route to another.
 (3)MetroAccessThe term MetroAccess means the paratransit service of the Transit Authority for individuals whose disability prevents them from using a bus or rail facility.
 (4)Super-late tripsThe term super-late trips means MetroAccess trips extending at least 20 minutes past the delivery window. (5)Transit AuthorityThe term Transit Authority means the Washington Metropolitan Area Transit Authority.
				202.Authority for Compact amendments
 (a)In generalThe consent of Congress is hereby granted for the State of Maryland, the Commonwealth of Virginia, and the District of Columbia to amend the Compact for the purposes described in this section.
 (b)Safety task forcesThe Compact may be amended to authorize the Transit Authority to establish and maintain— (1)the Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force for the development of on-track safety standards for the Transit Authority, as provided by section 203; and
 (2)the Thomasine Maria Smith Washington Metropolitan Area Transit Authority Bus Safety Task Force for the development of bus safety standards for the Transit Authority, as provided by section 204.
					(c)MetroAccess review
 (1)In generalThe Compact may be amended— (A)to direct the Inspector General for the Transit Authority, prior to the renewal of any private MetroAccess contract by the Transit Authority for the provision of demand response services, to conduct a review of the MetroAccess program and submit a report on the results of the review in accordance with this subsection; and
 (B)to include the prohibition set forth in paragraph (5). (2)ContentsIn conducting the review, the Inspector General shall compare paratransit services provided under the MetroAccess program to similar programs carried out by at least 30 peer transit agencies across the United States, including systems that directly operate such services and systems that purchase transportation for such services.
 (3)ScopeThe Inspector General shall ensure that the scope of the review includes an examination of— (A)percentage of deadhead miles;
 (B)percentage of deadhead hours; (C)passengers per revenue mile;
 (D)average trip length; (E)cost per revenue mile;
 (F)cost per revenue hour; (G)cost per unlinked trip;
 (H)unlinked passenger trips per vehicle revenue hour; (I)unlinked passenger trips per vehicle revenue mile;
 (J)late trips; (K)super-late trips; and
 (L)additional related matters. (4)Submission of reportUpon completion of the review, the Inspector General shall submit a report on the results of the review to the Governor of Maryland, the Governor of Virginia, the Mayor of the District of Columbia, the President of the Maryland Senate, the President of the Virginia Senate, the Speaker of the Maryland House of Delegates, the Speaker of the Virginia House of Delegates, and the Chairman of the Council of the District of Columbia.
 (5)ProhibitionIf the results of the review indicate that the Transit Authority ranks in the bottom half of transit systems with respect to a majority of categories within the scope of the review, the Transit Authority—
 (A)shall not renew the MetroAccess contract that triggered the review; and (B)shall arrange to perform such services directly.
						(d)Flat fare, free transfer pilot program; ability-Based fares program
 (1)In generalThe Compact may be amended to provide for, in accordance with the requirements of this subsection— (A)a flat fare, free transfer pilot program; and
 (B)an ability-based fares program. (2)Flat fare, free transfer pilot program (A)In generalUnder the flat fare, free transfer pilot program authorized by paragraph (1), not later than 90 days after the date of enactment of this Act, the Transit Authority shall institute at each participating Metrorail station, and widely publicize, a 1-year flat fare consisting of—
 (i)a flat fare of $2.50 for all Metrorail trips originating from the participating Metrorail station; and
 (ii)free transfers at the participating Metrorail station between Metrorail and Metrobus. (B)Selection of participating Metrorail stationsThe Transit Authority shall select 3 Metrorail stations for participation in the pilot program, one of which shall be located in Maryland, one of which shall be located in Virginia, and one of which shall be located in the District of Columbia.
						(C)Report
 (i)In generalThe Transit Authority shall develop a report on the results of the pilot program. (ii)ContentsIn developing the report, the Transit Authority shall examine—
 (I)bus and rail ridership at Metrorail stations participating in the pilot program, comparing data from the period of the pilot program to the 2 previous years; and
 (II)ridership patterns at other nearby Metrorail stations compared to the 2 previous years. (iii)SubmissionNot later that 90 days after the termination of the pilot program, the Transit Authority shall submit the report to the Governor of Maryland, the Governor of Virginia, the Mayor of the District of Columbia, the President of the Maryland Senate, the President of the Virginia Senate, the Speaker of the Maryland House of Delegates, the Speaker of the Virginia House of Delegates, and the Chairman of the Council of the District of Columbia.
 (iv)Consideration of report resultsIf the report indicates that there was significant ridership growth at participating Metrorail stations as a result of the pilot program, the Transit Authority shall consider system-wide implementation of a successor program that is based on the pilot program.
							(3)Ability-based fares program
 (A)In generalUnder the ability-based fares program authorized by paragraph (1), not later than 90 days after the date of enactment of this Act, the Transit Authority shall implement a fare system, to be known as the lifeline fare system, that takes into account the ability of a passenger to pay.
 (B)EligibilityThe lifeline fare system shall provide a 50-percent discount for residents whose incomes are at least 200 percent below the Federal poverty level.
 203.Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task ForceThe amendments to the Compact referred to in section 202(b)(1) are substantially as follows:  (a)Establishment of track safety task forceThere is established the Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force.
 (b)DutiesThe Task force shall be responsible for reviewing the on-track safety program of the Transit Authority, including—
 (1)training and qualifications of employees of the Transit Authority affected by the program; (2)appropriate procedures for protecting employees of the Transit Authority engaged in work along the track right-of-way, including good faith challenge procedures;
 (3)instructions to train operators; (4)relevant rules of the Transit Authority;
 (5)third rail safety; (6)illuminations; and
 (7)any additional related safety matters. (c)StandardsThe Task Fore shall conduct the review in accordance with—
 (1)the best principles and practices found in Safety Management Systems and High Reliability Organizations identified in the report of the Transit Rail Advisory Committee entitled Implementing Safety Management System Principles in Rail Transit Agencies, dated May 20, 2011; and
 (2)recommendations detailing how processes, practices, tasks, and individual employee responsibilities can support a strong safety culture, as reported in the report of the Transit Rail Advisory Committee entitled Building Toward a Strong Safety Culture Within the Bus and Rail Transit Industry, dated February 27, 2017.
						(d)Membership
 (1)In generalThe Task Force shall be composed of 4 members as follows: (A)The Chairman of the Washington Metrorail Safety Commission (or the Chairman’s designee).
 (B)The Chief Safety Officer of the Washington Metropolitan Area Transit Authority (or the Chief Safety Officer’s designee).
 (C)The Deputy Chief of Rail Safety and Facilities of the Washington Metropolitan Area Transit Authority (or the Deputy Chief’s designee).
 (D)The President of Amalgamated Transit Union, Local 689 (or the President’s designee). (2)ChairThe Chairman of the Washington Metrorail Safety Commission (or the Chairman’s designee) shall be the Chair of the Task Force.
 (3)MeetingsThe Task Force shall meet at the call of the Chair, but in no event less than 4 times per year. Any member of the Task Force may call a meeting of the Task Force if the member provides not fewer than 10 days written notice of the meeting to the other members.
 (4)Compensation; expensesThe members of the Task Force shall receive no salary or other compensation for their services, but the members shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.
						(e)On-Track safety program
 (1)ReportsNot later than 1 year after the date of enactment of the WMATA Flexible Funding and Safety Improvement Act, the Task Force shall issue one or more reports setting forth the rec­om­men­da­tions of the Task Force with respect to the on-track safety program.
 (2)SubmissionThe Task Force shall submit each report issued under this subsection to the Governor of Maryland, the Governor of Virginia, the Mayor of the District of Columbia, the President of the Maryland Senate, the President of the Virginia Senate, the Speaker of the Maryland House of Delegates, the Speaker of the Virginia House of Delegates, and the Chairman of the Council of the District of Columbia.
						(3)Implementation of material modifications
 (A)In generalPrior to the implementation of any material modification to the on-track safety program, the Transit Authority shall provide written notice of the material modification to the Task Force.
 (B)ReviewUpon receipt of written notice of a material modification under subparagraph (A), the Task Force shall review the modification at the next meeting of the Task Force.
 (C)Limitation on statutory constructionNothing in this paragraph may be construed to preclude or limit the right of the Transit Authority to implement a modification to the on-track safety program that the Transit Authority determines is appropriate to enhance the safety of its employees, customers, or third parties.
							(f)Annual inspection
 (1)In generalThe Task Force shall— (A)conduct an annual inspection of the compliance by the Transit Authority with the on-track safety program; and
 (B)on or before July 1, 2019, and each year thereafter, issue to the Transit Authority a report detailing its findings.
 (2)ResponseNot later than 90 days after the date of receipt of a report under paragraph (1), the Transit Authority shall provide written notice to the Task Force of the actions of the Task Force, if any, implemented or to be implemented in response to the report.
 (g)DefinitionsIn this section, the following definitions apply: (1)On-track safety programThe term on-track safety program means the on-track safety program of the Transit Authority.
 (2)Task ForceThe term Task Force means the Jeanice McMillan Washington Metropolitan Area Transit Authority Track Safety Task Force established under subsection (a).
 (3)Transit AuthorityThe term Transit Authority means the Washington Metropolitan Area Transit Authority.. 204.Thomasine Maria Smith Washington Metropolitan Area Transit Authority Bus Safety Task ForceThe amendments to the Compact referred to in section 202(b)(2) are substantially as follows:
				
 (a)Establishment of bus safety task forceThere is established the Thomasine Maria Smith Washington Metropolitan Area Transit Authority Bus Safety Task Force.
 (b)DutiesThe Task Force shall be responsible for reviewing the bus safety program of the Transit Authority, including—
 (1)training and qualifications of employees of the Transit Authority affected by the program; (2)appropriate procedures for protecting employees of the Transit Authority engaged in bus operations;
 (3)instructions to bus operators; (4)relevant rules of the Transit Authority; and
 (5)strategies to eliminate or minimize the exposure of the public, personnel, and property to hazards and unsafe conditions by, among other measures—
 (A)scheduling fixed route bus service with adequate time and access for operators to use restroom facilities;
 (B)protecting bus operators from the risk of assault; (C)eliminating blind spots; and
 (D)any additional related safety matters. (c)Membership (1)In generalThe Task Force shall be composed of 3 members as follows:
 (A)The Chief Safety Officer of the Washington Metropolitan Area Transit Authority (or the Chief Safety Officer’s designee).
 (B)The Deputy Chief of Bus and MetroAccess of the Washington Metropolitan Area Transit Authority (or the Deputy Chief’s designee).
 (C)The President of Amalgamated Transit Union, Local 689 (or the President’s designee). (2)ChairThe Chief Safety Officer of the Washington Metropolitan Area Transit Authority (or the Chief Safety Officer’s designee) shall be the Chair of the Task Force.
 (3)MeetingsThe Task Force shall meet at the call of the Chair, but in no event less than 4 times per year. Any member of the Task Force may call a meeting of the Task Force if the member provides not fewer than 10 days written notice of the meeting to the other members.
 (4)Compensation; expensesThe members of the Task Force shall receive no salary or other compensation for their services, but the members shall be entitled to reimbursement for actual and necessary expenses incurred in the performance of their duties.
						(d)Bus safety program
 (1)ReportsNot later than 1 year after the date of enactment of the WMATA Flexible Funding and Safety Improvement Act, the Task Force shall issue one or more reports setting forth the rec­om­men­da­tions of the Task Force with respect to the bus safety program.
 (2)SubmissionThe Task Force shall submit each report issued under this subsection to the Governor of Maryland, the Governor of Virginia, the Mayor of the District of Columbia, the President of the Maryland Senate, the President of the Virginia Senate, the Speaker of the Maryland House of Delegates, the Speaker of the Virginia House of Delegates, and the Chairman of the Council of the District of Columbia.
						(3)Implementation of material modifications
 (A)In generalPrior to the implementation of any material modification to the bus safety program, the Transit Authority shall provide written notice of the material modification to the Task Force.
 (B)ReviewUpon receipt of written notice of a material modification under subparagraph (A), the Task Force shall review the modification at the next meeting of the Task Force.
 (C)Limitation on statutory constructionNothing in this paragraph may be construed to preclude or limit the right of the Transit Authority to implement a modification to the bus safety program that the Transit Authority determines is appropriate to enhance the safety of its employees, customers, or third parties.
							(e)Annual inspection
 (1)In generalThe Task Force shall— (A)conduct an annual inspection of the compliance by the Transit Authority with the bus safety program; and
 (B)on or before July 1, 2019, and each year thereafter, issue to the Transit Authority a report detailing its findings.
 (2)ResponseNot later than 90 days after the date of receipt of a report under paragraph (1), the Transit Authority shall provide written notice to the Task Force of the actions of the Task Force, if any, implemented or to be implemented in response to the report.
 (f)DefinitionsIn this section, the following definitions apply: (1)Bus safety programThe term bus safety program means the bus safety program of the Transit Authority.
 (2)Task ForceThe term Task Force means the Thomasine Maria Smith Washington Metropolitan Area Transit Authority Bus Safety Task Force established under subsection (a).
 (3)Transit AuthorityThe term Transit Authority means the Washington Metropolitan Area Transit Authority.. 